DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/12/2022 is considered and signed IDS form is attached.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 10 recites “polysorbate as well as Tagat or Tween 20 or 80”. There is no support for this limitation in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract exceeds 150 words limit.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 7 recites “the layers”, which should be “the at least two polymer layers”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1, line 8 recites “the first and second layers”, which should be “a first polymer layer and a second polymer layer”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1, line 9 recites “the first and second layers”, which should be “the first polymer layer and the second polymer layer”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2, line 3 recites “the two layers”, which should be “the first polymer layer and the second polymer layer”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3, line 3 recites “the second layer”, which should be “the second polymer layer”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3, line 4 recites “the first sheet”, which should be “a first sheet”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3, line 4 recites “the separation plane”, which should be “the separating plane”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3, line 5 recites “the subsequent sheets (141, 142,…. 14n)”, which should be “the subsequent sheets (142, 143,…. 14n)”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4, line 3 recites “the two layers”, which should be “the two polymer layers”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4, line 7 recites “the separation plane”, which should be “the separating plane”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5, line 3 recites “the oxygen barrier”, which should be “the oxygen-barrier sheet”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6, lines 2-3 recites “characterized in that in that the polymers”, which should be “characterized in that the polymers”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7, line 3 recites “the two layers”, which should be “the two polymer layers”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7, lines 3-4 recites “the separation plane”, which should be “the separating plane”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8, line 3 recites “the layers”, which should be “the at least two polymer layers”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8, line 4 recites “the layers”, which should be “layers”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9, line 3 recites “the two layers”, which should be “the two polymer layers”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, line 5 recites “the layers”, which should be “the at least two polymer layers”.  Appropriate correction is required.
Claims 1-10 is objected to because of the following informalities: Claims 1 to 10 recite “characterized in that”. The font size of “characterized in that” appears to be different than font size of rest of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in particular” in line 1. The scope of the claim is confusing  since the use of the phrase “in particular” makes it unclear as to whether the claim actually requires the limitations following the phrase. This rejection affects all the dependent claims.
Claim 1 recites “or the like” in each of lines 3 and 4. The scope of the claim is confusing given that it is not clear what is encompassed by each phrase or what would be considered “like” a solar panel or “like” a pharmaceutical product. This rejection affects all the dependent claims.
Claim 2 recites the limitation "the layer structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the oxygen barrier (133, 143)”. The scope of the claim is confusing given that claim 4 from which claim 5 depends recites oxygen barrier sheet (131 or 142).
Claim 6 recites the limitation "the polymers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the layer structure" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “preferably”. The scope of the claim is confusing since the use of the phrase “preferably” makes it unclear as to whether the claim actually requires the limitations following this phrase.
Claim 10 recites the limitation "the sheets" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 contains the trademark/trade name “polysorbate 40, 60, 65, or 80 as well as Tagat or Tween 20 or 80”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe surface-active substances and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2003/0062114 A1 cited in IDS).

Regarding claims 1, 2 and 9, Yamaguchi et al. disclose a wrapping clean film (film) comprising one inner layer film 10a and two outer layer films 10b (first polymer layer 5 and second polymer layer 6) laminated by co-extrusion method (see Abstract, Figure 2 and paragraphs 0048, 0049). The outer layer films can be easily peeled off and removed from the inner layer film (see paragraph 0051). The material of outer layer films is a substance which less adheres to the inner layer film (see paragraph 0052). The outer layer films can be homopropylene (PPhomo) (see paragraph 0075). The inner layer film can be made of ethylene vinyl alcohol copolymer (EVOH) (see paragraph 0050). That is, outer layer films and inner layer film are polymer layers. Accordingly, the film consists of polymer layers.
The first outer layer 10b reads on the first polymer layer (first polymer layer 5) and the second outer layer 10b reads on the second polymer layer (second polymer layer 6). Yamaguchi et al. disclose the outer layers can be homopropylene (PPhomo) (see paragraph 0075). That is, first polymer layer and second polymer layer have an identical structure.
Given that outer layer films (first polymer layer and second polymer layer) can be easily peeled off and removed from the inner layer film and given that outer layer films comprise a substance which less adheres to the inner layer film, it is inherent or obvious that the material pairing between the first polymer layer and second polymer layer has a low adhesion force, and the first polymer layer and second polymer layer can be non-destructively detached from one another in a separating plane in such a way that the film can be divided into two film webs.
Given that outer layer films (first polymer layer and second polymer layer) can be easily peeled off and removed from the inner layer film, after the two layers have been separated from one another, the two independent film webs are formed, each of which can necessarily be fed to a different purpose or area of use. Further, given that the outer layer films (first polymer layer and second polymer layer) are laminated on the inner layer, the surfaces of the outer layer films facing one another are laminated to inner layer and therefore these surfaces facing one another before the separation are necessarily particle-free and/or sterile. Further, Yamaguchi does not disclose the use of any particles in the polymer layers.
Yamaguchi et al. do not disclose a wrapping clean film (film) from which packaging can be manufactured as presently claimed. Yamaguchi et al. do not disclose “joined together in a co-extension die”.
Given that the present claim recites “packaging can be manufactured…….”, Yamaguchi et al. meets present claim. Alternatively, given that Yamaguchi disclose film identical to that presently claimed, it is clear that this film would necessarily be capable of performing as a film from which packaging can be manufactured as presently claimed.
Although Yamaguchi et al. does not disclose “joined together in a co-extension die”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yamaguchi et al. meets the requirements of the claimed product, Yamaguchi et al. clearly meet the requirements of present claims.
In light of the overlap between the claimed film and that disclosed by Yamaguchi et al., it would have been obvious to one of ordinary skill in the art to use a formulation that is both disclosed by Yamaguchi et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2003/0062114 A1 cited in IDS).

Regarding claims 1 and 3-7, Yamaguchi et al. disclose a wrapping clean film (film) comprising one inner layer film 10a and two outer layer films 10b laminated by co-extrusion method (see Abstract, Figure 2 and paragraphs 0048, 0049). The outer layers can be composed of a plurality of layers (see paragraph 0053). The outer layer films can be homopropylene (PPhomo) (see paragraph 0075). The inner layer film can be made of ethylene vinyl alcohol copolymer (EVOH) (see paragraph 0050). That is, outer layer films and inner layer film are polymer layers. Accordingly, the film consists of polymer layers.
The first outer layer film 10b comprising plurality of layers read on first polymer layer 5 consisting of several sheets (131, 132, 13n….). The inner layer film 10a and second outer layer film 10b comprising plurality of layers read on second polymer layer 6, wherein the inner layer film 10a reads on first sheet (141) separating the separation plane and plurality of layers of outer layer film 10b reads on subsequent sheets (142, 143, 14n). The thickness of inner layer can be 10 to 300 microns and thickness of outer layer can be 10 to 100 microns (see paragraphs 0073, 0076). Therefore, it would have been obvious to one of ordinary skill in the art to use thickness of inner layer different than the outer layer including wherein the thickness of inner layer (first sheet 141) is less than subsequent sheets (142, 143, 14n), and thereby arrive at the claimed invention.
Accordingly, Yamaguchi et al. disclose a film comprising layers 13n/ 132/ 131/ 141/ 142/ 143/ 14n. The layers 13n/ 132/ 131 read on first polymer layer 5 (outer layer 10b). The layers 141/ 142/ 143/ 14n read on second polymer layer 6 (inner layer 10a together with outer layer 10b), wherein   inner layer 10a reads on first sheet 141 and outer layer 10b read on subsequent sheets 142, 143, 14n. The outer layer film (outer layer 10b) can be homopropylene (PPhomo) (see paragraph 0075). The inner layer film (inner layer 10a) can be made of ethylene vinyl alcohol copolymer (EVOH) (see paragraph 0050). That is, all the layers (13n/ 132/ 131) of first polymer layer 5 are formed from PPhomo and therefore, the layer structure of the first layer has different sheets of these materials. The inner layer, i.e. first sheet 141 reads on oxygen-barrier sheet that is covered by layer 131 or enclosed by layers 131 and 142 which are spaced further away from the separation plane, wherein the separation is plane is between layers 131 and 141. 
Given that layer 131 of first polymer layer 5 is made of PPhomo (polyolefin) and layer 141 of second polymer layer 6 is made of EVOH which is identical to the oxygen barrier sheet polymer presently claimed, layer 131 and layer 142 facing the separation plane are formed from a polymer pairing or mutually incompatible polymers which have no or low adhesive forces. Accordingly, the material pairing between the first polymer layer 5 and the second polymer layer 6 has a low adhesion force, and first polymer layer 5 and second polymer layer 6 can be non-destructively attached from one another in a separating plane in such a way that film can be divided into two film webs.
Yamaguchi et al. do not disclose a wrapping clean film (film) from which packaging can be manufactured as presently claimed. Yamaguchi et al. do not disclose “joined together in a co-extension die”.
Given that the present claim recites “packaging can be manufactured…….”, Yamaguchi et al. meets present claim. Alternatively, given that Yamaguchi disclose film identical to that presently claimed, it is clear that this film would necessarily be capable of performing as a film from which packaging can be manufactured as presently claimed.
Although Yamaguchi et al. does not disclose “joined together in a co-extension die”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yamaguchi et al. meets the requirements of the claimed product, Yamaguchi et al. clearly meet the requirements of present claims.
In light of the overlap between the claimed film and that disclosed by Yamaguchi et al., it would have been obvious to one of ordinary skill in the art to use a formulation that is both disclosed by Yamaguchi et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2003/0062114 A1 cited in IDS) as applied to claim 1 above, further in view of Powers (US 2006/0011892 A1).

Regarding claims 8 and 10, Yamaguchi et al. disclose the film as set forth above. Yamaguchi et al. do not disclose a surface-active substance added to one of the layers (5 or 6) as presently claimed.
Powers disclose polysorbate 80 as a surfactant (surface-active substance) that reduce surface tension (see paragraph 0041). Further, polysorbate is hydrophilic surfactant (see paragraph 0041). 
In light of motivation for using polysorbate 80 disclosed by Powers as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polysorbate 80 in one of the layer 5 or layer 6 to reduce surface tension as well as promote hydrophilicity of one of the layer 5 or layer 6. Given that Yamaguchi in view of Powers disclose surfactant identical to that presently claimed, it is clear that the surfactant would inherently increase or reduce adhesion between the layers, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787